____th ________tmtntn

,,___tot)etu attain

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

___...-..».-Nu

JAN " 4 2019

AT anmmo '
U.$. D|Sl‘H di COuRT

STAR DEVELOPMENT GROUP, t ,, *°'°F“i“*“"° sam
LLC, et al.,
=:-
Plaintiffs, Civil Action No. RDB-16-1246
={'
V.

=€~

DARWIN NATIONAL ASSURANCE

COMPANY, =t~
Defendant. *'
=z- =1- =i =s- =s~ a- =¢- =z- =€- a =s- =:- a-
MEMORANDUM ORDER

 

The_Plaintiffs/Petitioners Star Development Group, LLC (“Star”), Hopkins
Investors, LLC, and Hopkins Hospitality Investors, LLC’s (collectively, “Hopkins”)
initiated this action against the Defendants/Respondents Constructu-re Management,
Inc.’s (“CMI”) and Allied World Specialist Insurance Company’s (f/k/a Darwin
National Assurance Co.) seeking damages for breach of contract. The parties
voluntarily participated in arbitration, Which resulted in a Final Award (“Award”) in
favor of CMI and against Star. Subsequently, the Plaintiffs/Petitioners filed a petition
to vacate the Award, and the Defendants/Respondents filed a motion to confirm the
Award and award attorneys’ fees. On March 28, 2018, this Court granted the
DefendantS/Respondents’ motion to confirm the Award and award attorneys’ fees,

and denied the Plaintiffs/Petitioners’ motion to Vacate the Award. (ECF Nos. 34, 35.)

On April 23, 2018, the Petitioners filed a Motion to Alter and/or Amend
]udgment. (ECF No. 36.) The Motion asserted that: (1) Defendants are only entitled
to an award of attorneys’ fees with respect to the Respondents’ motion to confirm the
arbitration Award, and not with respect to defending against the Petitioners’ motion
to vacate the arbitration Award; and (2) attorneys’ fees and costs should only be
awarded against Petitioner Star, not against the Hopkins Petitioners, because this
Court confirmed the arbitration Award and entered ]udgment only against Star. (Id.)
After holding a teleconference, this Court denied in part and stayed in part the Motion
to Alter and/ or Amend ]udgment. (ECF No. 37.) Specifically, this Court: (1) denied
the Motion with respect to the Petitioners’ argument that attorneys’ fees may not be
awarded when a prevailing party successfully defends against a motion to vacate an
arbitration Award; and (2) stayed, pending further briefing, the issue of whether
attorneys’ fees and costs should only be awarded against Star,

The next day, Petitioners filed a Notice of Appeal lof this Court’s March ZE§th
Opinion and Orde`r. Subsequently, the parties briefed the attorneys’ fees and costs
issue. Unbeknownst to this Court until recently, on April 25, 2018, the United States
Court of Appeals for the Fourth Circuit sent a notice to the parties that it would not
consider the Petitioners’ appeal until after this Court’s resolution of the Motion to

Alter and/ or Amend]udgment.1 Since then, the parties have stipulated that CMI and

 

1 That notice is now reflected on the docket as ECF No. 47.

2

Allied World incurred $40,000 in attorneys’ fees while opposing the petition to vacate
the Arbitration Award and confirming the Award.2 Uoint Stipulation, ECF No. 41.)
Federal Rule of Civil Procedure 59(e) authorizes a district court to alter, amend,
or vacate a prior judgment. Katyle ‘z). Penn Nnt’l Gamz'ng, Inc., 637 F.3d 462, 471 n.4
(4th Cir. 2011), cert. denied, 132 S. Ct. 115 (2011). The United States Court of Appeals
for the Fourth Circuit has repeatedly recognized that a final judgment may be
amended under Rule 59(e) in only three circumstances: (1) to accommodate an
intervening change in controlling law; (2) to account for new evidence not available at
trial; or (3) to correct a clear error of law or prevent manifest injustice. See, e.g.,
Gaglz`ano ‘U. _Reliance Srandard Lz_`fe lns. Co., 547.F.3d 230, 241 n.8 (4th Cir. 2008); see
also Fleming ‘v. Mm'yland National Capital Park § Planning Commz'ssz'on, Civ. No.
DKC-11-2769, 2012-WL 12877387, at "`1 (D. Md. Mar. 8, 2012). A Rul€ 59(€) motion

“may not be used to relitigate old matters, or to raise arguments or present evidence
l

that could have been raised prior to entry of judgment.” Pac. Ins. Co. n Am. Nat’l Fire
Ins. Co., 148 F.3d 396, 403 (4th Cir. 1998); see also Kelly 'v. Simpson, Civ. No. RDB-lé-
4067, 2017 WL 4065820, at "“1 (D. Md. ]an. 26, 2017). Moreover, “[t]he district court
has considerable discretion in deciding whether to modify or amend a judgment.”

Fleming, 2012 WL 12877387, at “'1.

 

2 Further, the _]oint Stipulation states that “[s]olely for purposes of providing Star/Hopkins with the
information they requested as part of the compromises stated in this stipulation, CMI and Alliecl
World have calculated the proportionate amount of $8,000 as attributable to the Cross-M_otion, while
a balance of $32,000 has been calculated as the proportionate amount of fees and costs for the
Opposition.” (ECF No. 41 at 114.)

The Petitioners assert that this Court’s award of attorneys’ fees and costs should
only be against Star, and not Hopkins, given that the arbitration Award was only
against Star and this Court affirmed that Award and entered ]udgment only against
Star. (ECF No. 36.) Section 3-228(b) of the Maryland Uniform Arbitration Act
(“MUAA”) provides:

(a) Entering of judgment; enforcement of judgment.-

(1) If an order confirming, modifying, or correcting an award is granted,

a judgment shall be entered in conformity with the order.

(2) The judgment may be enforced as any other judgment.

(b) Costs and disbursements.--A court may award costs of the petition,
the subsequent proceedings, and disbursements

In Blitz o. Betla lsaac Adas Israel Congregation, 352 Md. 31, 720 A.2d 912, 913 (Md.
1998), decision clarified (Dec. 14, 1998), the Maryland Court of Appeals held that
“costs”'includes attorney’s fees “incurred on confirming and enforcing the arbitration
award.” Accordingly, a court may award costs and attorney’s fees of a petition to
confirm, modify, or correct an award. The Maryland Court of Appeals has confirmed
that the use of the word “may” in the statute means that the court’s power to award
attorney’s fees is discretionary. WSC/2005 LLC 'z). Trio Ventares Assocs., 460 Md. 244,
190 A.zd 255 (Md. 2013).

At the outset, this Court notes that the parties do not provide, and this Court
does not-find, any authority supporting the proposition that attorneys’ fees should be
awarded under § 3-228(b) only against Star. Rather, the Petitioners rely exclusively on

the language of the statute and argue that because the statute provides for the entry of a

judgment, and _judgment was only entered against Star, it follows that costs-including
attorneys’ fees_can only be awarded against Star. (ECF No. 46.) On the other hand,
the Respondents argue that I_Iopkins has been involved in the litigation at all stages,
and that by joining in the motion to vacate and opposition to the motion to confirm,
Hopkins is liable for`attorneys’ fees. (ECF No. 40.)

'The Maryland Court of Appeals has stated that attorney’s fees are awarded
under § 3-228 (b) for fees “incurred in confirming and enforcing” an arbitration award.
Blitz, 720 A.Zd at 913. Accordingly, although judgment was entered against only Star,
the Hopkins Petitioners joined in the motion to vacate the Award and the opposition
to the motion to confirm the Award. Hopkins, therefore, contributed to CMI
incurring fees in “confirming and enforcing” the arbitration Award, and altering or
amending this Court’s Opinion and Order is not necessary to correct a clear error of
law or prevent manifest injustice.

Accordingly, IT lS HEREBY ORDERED this 3rd day of january, 2019 that:

1. Petitioners Motion to Alter. and/or Amend ]udgment (ECF No. 36) is
DENIED;

2. Star Development Group, LLC, Hopkins Investors, LLC, and Hopkins
Hospitality Investors, LLC are jointly liable for the attorneys’ fees award;

3. Given the parties’ joint Stipulation (ECF No. 41), Defendants/Respondents
‘Constructure Management, Inc. and Allied World Specialist Insurance
Company (f/ k/ a Darwin National Assurance Co.) shall recover attorneys’ fees

in the amount Of $40,000; and

4. The Clerk of the Court transmit a copy of this Memorandum Order to the

M.OM

Richard D. Bennett
United States District ]udge

Parties and Counsel of record.

